Title: From John Adams to Edmund Jenings, 17 July 1782
From: Adams, John
To: Jenings, Edmund



Hague July 17. 1782
Sir

I am honoured with yours of the 14. You might well Smile at the Supposition that I know nothing about the Negotiations for Peace. I have no direct Information about it, Since the 2 of June, but I presume the Reason is, there is nothing to communicate. I am indirectly informed, that Greenville, after a long time recd a Commission to treat with all the belligerent Powers. But as our Ennemy dont acknowledge Us to be a Power, they have thus reserved to themselves a Place for Chicane.
Mr Fox has Shewn himself, an able Man. He has at last taken a decided Part, and if he adheres to it, with Fortitude and Constancy, he will carry his Point, make himself Prime Minister and give Peace to his Country and to Europe, upon the best Terms that are attainable by G. Britain. His opinion, against receiving again the Dependence of America, if offered is perfectly just. It would be, ruinous to G. B. to receive it, as was fully demonstrated in a Parcell of Letters I sent to you two Years ago. Pray what is become of them. Can you get them back? I should be very glad to see them again. Since they are not worth printing, in London I would have them published here in French.
I have the Honour to agree with you, in your opinion that the Master will get the better of the Vassal, in their Contention for Preeminence, but there is another Emulation going on, between the Same Vassal, and a certain hoary head, where I think the Vassal will get the better.
I have had the Honour to Sup at the great Feast at Court, in Company with the great Personages you Saw at Brussells, and had several fine opportunities to take their Phisiognomies very near. Their appearance and their Behaviour, were very agreable. Yet who would wish to be, in their Situation? their Forebodings may very probably be as gloomy as yours.



Will not Fox’s decisive Conduct compel the Master and the Vassal to be explicit? The Declarations of Conway, Richmond, and even shelburne, are so possitive, that the Intention is to acknowledge American Independence, that it Seems difficult for them to evade and equivocate, much longer, especially as Fox and Burke, Cavendich &c will not forget their Declarations. All Europe will consider the Kings Honour Dignity, Parole, engaged to acknowledge our Independence, if he retreats he will, Sink his Character lower than ever in every Court of Europe. I think that Shelburne will not be able to with Stand the Torrent. He must call in the Bedfords to his Aid. These will not be able to support him long, and presently, Several of the old Ministry will come in again. But none of them can disavow, the Declarations, in which King and all are compromised, to acknowledge American Independence, either conditionally or without Conditions. Fox uttered a Volume of good Sense, when he attached the Salvation of his Country to the Words “Without Conditions.” This sentiment has convinced me that he has a more comprehensive View of the State of the Nation, of France, Spain, Holland America, and the Neutral Powers, than all the other Men in England, and has formed a more Sagacious Judgement upon the whole.
Between you and me, Where shelburne says, he has Proofs lately recd that he is not disagreable to the Americans, he means a flattering Letter that Franklin has written him. I dare say he has no other Proof—at least he has none from me, who confess that I have as little Confidence in him, as you have or Mr Fox. I have long foreseen, that his Ambition his Trimming System, and insideous Character, would might Slide itself into the Place of the old Ministry, and put the last finishing Hand to the Ruin of G. B. and have ever wondered, that Fox and Burke did not see it sooner. They however depended I suppose upon the Marquis of Rockingham.
There now remains nothing but for Fox Burke, &c to be Steady. They have Seized the precise Idea and the only one that can be of Service to their Country. If they persevere, they will have the Glory, far greater than even that of a Chatham, of restoring as much Friendship between G. B and America, as is now in the nature of Things possible, and in as short a time as possible, and at the Sametime that of obtaining the best terms possible from the other belligerent Powers. Fox appears to have considered the advantage they give to France Spain and Holland by keeping the Question of American Independence open. An immense Advantage it is, that of throwing the odium of the Continuance of the War upon America  or rather upon England, that of Saying, with Truth We cant give Peace to the World yet, because the English cant perswade themselves to pronounce the Word Independence. This Point, fairly settled America will be Steady to her plighted faith and Honour it is true, but She will say, “I am Satisfied, Satisfy my Allies.” Their Allies must then take upon themselves the sole Merit of continuing the War. This Sentiment, will constrain them to a Moderation to which they have no Motive while the other Question is open.
